Citation Nr: 1740298	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  07-39 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lower back condition.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1968 to May 1972.

This appeal arose to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a September 2014 decision, the Board denied entitlement to service connection for a lower back disorder. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2015 Order, pursuant to a Joint Motion for Remand, vacated the September 2014 decision and remanded the case to the Board. In September 2015, the Board remanded the decision for further evidentiary development.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's degenerative disc disease is connected to service.


CONCLUSION OF LAW

The criteria to establish service connection for degenerative disc disease are met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she is entitled to service connection for a degenerative disc condition. For the forthcoming reasons, the Board finds service connection warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that her current degenerative disc disease is a chronic condition which began in service and from which she has consistently suffered since her time in service. The Veteran has been diagnosed with degenerative disc disease. Thus, the only issue in dispute is whether her current disability is related to service.

The record reveals that the Veteran reported and received treatment for lower back pain several times throughout her time in service and a month following service. A few years after she left service, she applied for service connection for a lower back condition, and the claim was never adjudicated. The Veteran explained that over the years, she self-medicated for her back pain and sought treatment from her chiropractor. In August 2016, a private chiropractor submitted a thorough letter explaining why the Veteran's back problems in service are related to her current lower back degenerative disc disease. Although there is negative nexus evidence of record, the Board finds that the positive evidence is approximately equivalent.  Accordingly, as the Veteran's symptoms first began in service, and the evidence is at least in equipoise that her current condition is related to those symptoms, the benefit-of-the-doubt doctrine is for application.  Thus, she fulfills the criteria necessary for service connection for degenerative disc disease, and service connection is granted.
ORDER

Service connection for degenerative disc disease is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


